Per Curiam.
In our opinion the learned vice-chancellor correctly held that the essential allegations upon which depended the right of the complainants to relief were not supported by satisfactory evidence.
We have not found it necessary to consider the question of laches.
The decree dismissing the bill of complaint should be affirmed, with costs.
For affirmance — Ti-ie Chancellor, Chiee-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Bogert, Vroom, Green, Gray, Dill — 13.
For reversal — None.